Exhibit 10.52

 

 

    LOGO [g440212g58e17.jpg]       

 

February 6, 2013

BY E-MAIL AND FEDERAL EXPRESS

John Maraganore

Chief Executive Officer

Alnylam Pharmaceuticals, Inc.

300 Third Street

Cambridge, MA 02142

 

RE: Termination of the License and Collaboration Agreement dated January 9,
2009, as amended by the First Amendment dated November 2, 2009, (the
“Agreement”) between Alnylam Pharmaceuticals, Inc. (“Alnylam”) and Cubist
Pharmaceuticals, Inc. (“Cubist”)

Dear John,

This letter agreement (“Letter Agreement”) confirms the understanding and
agreement between the signatory parties hereto (the “parties”) with respect to
the termination of the Agreement. Unless otherwise stated herein, all
capitalized terms used herein have the same definitions as those set forth in
the Agreement. The parties have agreed, as follows:

 

  1. Cubist has determined that it does not want to exercise its Opt-In Right
for ALN-RSV01. In light of this determination and after discussion, the parties
have mutually agreed to terminate the Agreement. The parties shall have no
further rights and obligations under the Agreement, notwithstanding anything to
the contrary in the Agreement.

 

  2. The effective date of this Letter Agreement and the termination of the
Agreement shall be February 6, 2013.

This Letter Agreement may be executed in two or more counterparts, and all
counterparts shall collectively constitute one and the same document.
Counterparts may be signed and delivered by facsimile or electronic transmission
(including by e-mail delivery of .pdf signed copies), and will become binding
upon full execution of the Agreement by both parties.

 

Very truly yours, CUBIST PHARMACEUTICALS, INC. By:  

/s/ Steven Gilman

Name:   Steven C. Gilman Title:   Executive Vice President, Research &
Development and Chief Scientific Officer

ACKNOWLEDGED AND AGREED:

ALNYLAM PHARMACEUTICALS, INC.

 

By:  

/s/ John Maraganore

Name:   John Maraganore Title:   Chief Executive Officer

 

 

65 Hayden Avenue, Lexington, MA 02421     P 781.860.8660     F (781)
861-0566     www.cubist.com